Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Arguments
Applicant presents the following arguments in the August 25, 2022 submission:
Hodge does not disclose claims 1, 10 & 15, the search request comprising a geographic location of the mobile device and a time range, (Page 6 lines 17-26, Page 7 lines 1-30, and Page 9 lines 1-22).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument A, Examiner respectfully disagrees with applicant's
arguments. Regarding applicant's remarks stating that “the search request comprising a geographic location of the mobile device and a time range.” Hodge discloses good surveillance systems are helpful to provide security and protection of people and property. This communication may include transmitting and receiving data, instructions and video camera use GPS or Bluetooth technology to determine the relative geolocation of each of the plurality of video cameras in the area. Any search request from any client device over network and video recording devices to continuously record and store video data (client devices are mobile). A search request can be generated, for example, by touching on a specific object shown on a display of the video, and networked cameras are searched for classification data that matches the search request, e.g., the selected object. The GPS location of the client device at the time of the event (period of time/time range). A client device, system uses positional data (GPS location of each client device connected to server), to determine the location and field of view of each camera 16 of each device within a given area, (see Hodge: Para. 0026-0030 and 0055-0071). Therefore, Hodge discloses a similar concept within the claim limitation as applicant stated in the remarks. A system for managing the recording, collection and selective presentation of video data, and more particularly, to a video management system to manage a collection of cooperating video cameras for monitoring and recording an event or area of interest. The search requests from client devices such as, mobile client devices and the user sends out a search request (include touch-screen display 29, will provide a user interface). The search results will be transmitted using RF transmitter circuit 26 to the client device of the requesting party (a special type of analog circuit operating at the very high frequencies suitable for wireless transmission), (see Hodge: Para. 0025-0031). The user may instruct the local client device 12 to send out an automatic search request, (see Hodge: Para. 0033-0040). For example, which client devices 12 have opted in and which have opted out, the GPS location of the client device at the time of the event. Note: GPS is a radio navigation system. It uses radio waves between satellites and a receiver inside your device to provide location and time information. This could be done using GPS, Bluetooth, or similar communication technology. If at least one client device 12 of a sub-group is mobile, then they can automatically connect, (see Hodge: Para. 0044, 0056 and 0072). The applicant should consider that Hodge discloses the claim limitation. Hodge discloses that multiple video camera recorders are used to protect house, property, business and to secure the surroundings. Moreover, Hodge discloses all the camera and systems have recordings using multiple cameras in multiple different areas and what has been recorded can be accessed through the server whenever a search request is put in using the terms or time periods identified in the search request. Additionally, Hodge discloses that a search request is done on the client device and client device is a general term, which can be identified as a webcam, a laptop, or even an iPad which contain GPS system and Bluetooth to communicate with the server, and those devices can communicate the geographical location of the client device as well. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations.
Applicant presents the following arguments in the August 25, 2022 submission:
Hodge does not disclose claims 1, 10 & 15, identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location, (Page 8 lines 3-18 and Page 9 lines 1-22).
Examiner presents the following responses to Applicant's arguments:
With respect to applicant's argument B, Examiner respectfully disagrees with applicant's
arguments. Regarding applicant's remarks stating that “identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location.” Hodge discloses the captured video data can be used to identify the perpetrators and help piece together what happened (identify video data matching a video search query). Devices found matches, (e.g., devices North of the target all returned matches, whereas devices located West, East, and South found none). For example, if the coverage map shows four cameras covering one open space (i.e., the field of view of each of the four cameras would include the subject parking space). A plurality of video cameras (client devices) for continuously recording data within the area, (see Hodge: Para. 0030-0045 and 0048-0068). Therefore, Hodge discloses a similar concept within the claim limitation as applicant stated in the remarks. This could be an image of a face of a suspect involved in the event or perhaps a red baseball caps the suspect appeared to be wearing in the captured video. A video camera, a lens defining
a field of view which is the extent of the observable world that is seen at a given time, on a display screen, or through the viewfinder on a camera, (see Hodge: Para. 0025, 0030 and 0039). The several cameras located in a given location, such as a parking garage, or area, such as
in a neighborhood, is provided. The system allows each camera to function independently from each other with the purpose of recording video within the field of view of the particular camera. The location and identification of all client devices in the area (either by communicating with server 13, or using RF ranging techniques, such as BLE beacons, or WiFi beacons) and can use this information to select any of them to search their video memory for any footage including a red baseball cap. Moreover, Hodge discloses that several video cameras within several locations like parking lots, homes and business properties are able to secure and provide safety. Hodge discloses that the field of view that each camera captures and includes the geographical location of what is captured. For example, a video clip that includes a suspect with a red hat is observed running from a house leaving the local client device and the networked client devices communicate with one another and identify the geographical location and time stamp and it can be used to help narrow the search for information using the geographical location and time stamp. The applicant should consider Hodge discloses the claim limitations. This discloses the current claim language. Further clarification through amendments to the claim language may aid in differentiating from the current prior at citations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated Hodge et al. (US 2018/0218582 A1, hereinafter Hodge).
Regarding independent claim(s) 1, Hodge discloses a method comprising: receiving at a camera system comprising a plurality of video cameras, a search request from a mobile device, the search request comprising a geographic location of the mobile device and a time range (Hodge discloses good surveillance systems are helpful to provide security and protection of people and property. This communication may include transmitting and receiving data, instructions and video camera use GPS or Bluetooth technology to determine the relative geolocation of each of the plurality of video cameras in the area. Any search request from any client device over network and video recording devices to continuously record and store video data {client devices are mobile). A search request can be generated, for example, by touching on a specific object shown on a display of the video, and networked cameras are searched for classification data that matches the search request, e.g., the selected object. The GPS location of the client device at the time of the event (period of time/time range). A client device, system uses positional data (GPS location of each client device connected to server), to determine the location and field of view of each camera 16 of each device within a given area, (see Hodge: Para. 0026-0030 and 0055-0071). This reads on the claim concepts of a method comprising: receiving at a camera system comprising a plurality of video cameras, a search request from a mobile device, the search request comprising a geographic location of the mobile device and a time range); 
identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location (Hodge discloses the captured video data can be used to identify the perpetrators and help piece together what happened {identify video data matching a video search query). Devices found matches, (e.g., devices North of the target all returned matches, whereas devices located West, East, and South found none). For example, if the coverage map shows four cameras covering one open space (i.e., the field of view of each of the four cameras would include the subject parking space). A plurality of video cameras (client devices) for continuously recording data within the area, (see Hodge: Para. 0030-0045 and 0048-0068). This reads on the claim concepts of identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location); and 
transmitting search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range (Hodge discloses this communication may include transmitting and receiving data and instructions, depending on the particular operation being performed. A plurality of video cameras (client devices) for continuously recording data within the area. Each of the plurality of video cameras are in communication with each other as part of a network. The search request is transmitted to the remote device (mobile device). The search requester and transmit the relevant search results to his or her client device, such as video data recorded by between a plurality video camera (an image of a face of a suspect) at a specific time, (see Hodge: Para. 0026-0038, 0045-0053 and 0056-0078). This reads on the claim concepts of transmitting search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range).
Regarding independent claim(s) 10, Hodge discloses a method comprising: sending a search request from a mobile device to a camera system comprising a plurality of video cameras, the search request comprising a geographic location of the mobile device and a time range (Hodge discloses good surveillance systems are helpful to provide security and protection of people and property. This communication may include transmitting and receiving data, instructions and video camera use GPS or Bluetooth technology to determine the relative geolocation of each of the plurality of video cameras in the area. Any search request from any client device over network and video recording devices to continuously record and store video data (client devices are mobile). A search request can be generated, for example, by touching on a specific object shown on a display of the video, and networked cameras are searched for classification data that matches the search request, e.g., the selected object {send out a search request to select client devices). The GPS location of the client device at the time of the event {period of time/time range). A client device, system uses positional data (GPS location of each client device connected to server), to determine the location and field of view of each camera 16 of each device within a given area, (see Hodge: Para. 0026-0041 and 0055- 0071). This reads on the claim concepts of a method comprising: sending a search request from a mobile device to a camera system comprising a plurality of video cameras, the search request comprising a geographic location of the mobile device and a time range); and
receiving, at the mobile device, search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range (Hodge discloses server would notify the search requester and transmit the relevant search results to his or her client device or portable electronic device for their review. This communication may include transmitting and receiving data and instructions, depending on the particular operation being performed. A plurality of video cameras (client devices) for continuously recording data within the area. Each of the plurality of video cameras are in communication with each other as part of a network. The search request is transmitted to the remote device (mobile device). The search requester and transmit the relevant search results to his or her client device, such as video data recorded by between a plurality video camera (an image of a face of a suspect) at a specific time, (see Hodge: Para. 0026-0038, 0045-0053 and 0056-0078). This reads on the claim concepts of receiving, at the mobile device, search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range).
Regarding independent claim(s) 15, Hodge discloses a system comprising: a plurality of video cameras; a processor; and a memory storing program instructions that when executed by the processor cause the processor to perform (Hodge discloses a plurality of client devices, each of which has at least one video camera, a processor, memory, several sensors a cellular communication module and a Bluetooth communication module. Controlling circuitry 22 includes a microprocessor 30, processor memory 32, and all other required supporting circuitry and electronic, (see Hodge: Para. 0024-0035). This reads on the claim concepts of a system comprising: a plurality of video cameras; a processor; and a memory storing program instructions that when executed by the processor cause the processor to perform): 
receiving a search request from a mobile device, the search request comprising a geographic location of the mobile device and a time (Hodge discloses good surveillance systems are helpful to provide security and protection of people and property. This communication may include transmitting and receiving data, instructions and video camera use GPS or Bluetooth technology to determine the relative geolocation of each of the plurality of video cameras in the area. Any search request from any client device over network and video recording devices to continuously record and store video data (client devices are mobile). A search request can be generated, for example, by touching on a specific object shown on a display of the video, and networked cameras are searched for classification data that matches the search request, e.g., the selected object. The GPS location of the client device at the time of the event (period of time/time range). A client device, system uses positional data {GPS location of each client device connected to server), to determine the location and field of view of each camera 16 of each device within a given area, (see Hodge: Para. 0026-0030 and 0055-0071). This reads on the claim concepts of receiving a search request from a mobile device, the search request comprising a geographic location of the mobile device and a time);
identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location (Hodge discloses the captured video data can be used to identify the perpetrators and help piece together what happened (identify video data matching a video search query). Devices found matches, (e.g., devices North of the target all returned matches, whereas devices located West, East, and South found none). For example, if the coverage map shows four cameras covering one open space (i.e., the field of view of each of the four cameras would include the subject parking space). A plurality of video cameras (client devices) for continuously recording data within the area, (see Hodge: Para. 0030-0045 and 0048-0068). This reads on the claim concepts of identifying one or more video cameras of the plurality of video cameras having a field of view including the geographic location); and
transmitting search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range (Hodge discloses this communication may include transmitting and receiving data and instructions, depending on the particular operation being performed. A plurality of video cameras (client devices) for continuously recording data within the area. Each of the plurality of video cameras are in communication with each other as part of a network. The search request is transmitted to the remote device (mobile device). The search requester and transmit the relevant search results to his or her client device, such as video data recorded by between a plurality video camera (an image of a face of a suspect) at a specific time, (see Hodge: Para. 0026-0038, 0045-0053 and 0056-0078). This reads on the claim concepts of transmitting search results from the one or more video cameras of the plurality of video cameras to the mobile device, the search results comprising at least an image from a video recorded by the one or more video cameras of the plurality of video cameras during the time range). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 11-12, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (US 2018/0218582 A1, hereinafter Hodge), in view of Alcantara et al. (US 2019/0294631 A1, hereinafter Alcantara).
Regarding dependent claim(s) 2, Hodge disclose the method as in claim 1. However, Hodge does not appear to specifically disclose wherein the search request further comprises identification of one or more facets, the method further comprising: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results further comprise results of the appearance search from the one or more video cameras.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises identification of one or more facets, the method further comprising: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range (Alcantara discloses searching the one or more video recordings from which are selected the object-of interest search results for a different type or number of facets than were searched in the search for the facet (it sends a request to the server system). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0075-0100 and 0101-0120). This reads on the claim concepts of wherein the search request further comprises identification of one or more facets, the method further comprising: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range); and
wherein the search results further comprise results of the appearance search from the one or more video cameras (Alcantara discloses the image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras (e.g. the appearance of the face and body), (see Alcantara: Para. 0060-0070 and 0078-0100). This reads on the claim concepts of wherein the search results further comprise results of the appearance search from the one or more video cameras).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video cameras of Hodge in order to have incorporated the facets, as disclosed by Alcantara, since these systems are directed to a video surveillance system may include many cameras, each of which records video. The total amount of video recorded by those cameras, much of which is typically recorded concurrently, makes relying upon manual location and tracking of an object-of interest appearing in the recorded video inefficient. Intelligent processing and playback of video, and in particular automated search functionality, may accordingly be used to increase the efficiency with which an object-of-interest can be identified using a video surveillance system. Surveillance cameras put in public places like a crossroad, malls, and parking lots provide excellent surveillance solutions both in preventing and deterring crimes. Reduce crime rates in public areas, it's likely for an individual to commit a crime when they know there is a surveillance camera that could catch them in the act. Moreover, in case of any suspicion of a crime occurrence at a given place, the area can be cleared as a precaution. Surveillance cameras are very efficient since you can easily access the camera feed on the internet or even on your smartphone. The object-of-interest may be a person, and the type of facet may comprise age, gender, a type of clothing, a color of clothing, a pattern displayed on clothing, a hair color, a footwear color, or clothing accessories. Incorporating the teaching of Alcantara into Hodge would produce a facet search include receiving facet search commencement user input indicating that a search for a facet is to commence; in response to the facet search commencement user input, searching one or more video recordings for the facet; and displaying, on a display, facet image search results depicting the facet, wherein the facet image search results are selected from the one or more video recordings, as disclosed by Alcantara, (see Abstract).
Regarding dependent claim(s) 3, the combination of Hodge and Alcantara discloses the method as in claims 2. However, Hodge does not appear to specifically disclose wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results.
In the same field of endeavor, Alcantara discloses wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results (Alcantara discloses the system include at least a portion of a first image 408a and a second image 408b, respectively, which include part of the image search results 408 and displays on the image search results (they are captured by the cameras). The processor 112 proceeds to block 910 where it sends a request to the server system 108 to process the search commencement user input in the form, for example, of a remote procedure call. The system 108 generates and outputs to the user who requested the search a single, final set of facet image search results based on those intermediate results. The media server module 168 handles client requests related to storage and retrieval of video taken by video cameras 169 in the surveillance system 100. A handheld device such as, for example, a tablet, a phablet, a smart phone or a personal digital assistant (PDA); a laptop computer; a smart television; and other suitable devices, (see Alcantara: Para. 0045- 0055, 0083-0095, 0101, 0131 and FIG. 9). This reads on the claim concept of wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results). 
Regarding dependent claim(s) 4, Hodge disclose the method as in claim 1. However, Hodge does not appear to specifically disclose wherein the search request further comprises an image, the method further comprising: conducting an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results comprise the results of the appearance search from the one or more video cameras.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises an image, the method further comprising: conducting an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results comprise the results of the appearance search from the one or more video cameras (Alcantara discloses the processor 112 proceeds to block 910 where it sends a request to the server system 108 to process the search commencement user input in the form, for example, of a remote procedure call. The system 108 generates and outputs to the user who requested the search a single, final set of facet image search results based on those intermediate results. The image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras (e.g. the appearance of the face and body). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0045-0055, 0060-0070, 0075- 0100, 0101-0120, 0131 and FIG. 9). This reads on the claim concepts of wherein the search request further comprises an image, the method further comprising: conducting an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results comprise the results of the appearance search from the one or more video cameras).
Regarding dependent claim(s) 5, the combination of Hodge and Alcantara discloses the method as in claim 4. However, Hodge does not appear to specifically disclose wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results.
In the same field of endeavor, Alcantara discloses wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results (Alcantara discloses the system include at least a portion of a first image 408a and a second image 408b, respectively, which include part of the image search results 408 and displays on the image search results (they are captured by the cameras). The processor 112 proceeds to block 910 where it sends a request to the server system 108 to process the search commencement user input in the form, for example, of a remote procedure call. The system 108 generates and outputs to the user who requested the search a single, final set of facet image search results based on those intermediate results. The media server module 168 handles client requests related to storage and retrieval of video taken by video cameras 169 in the surveillance system 100. A handheld device such as, for example, a tablet, a phablet, a smart phone or a personal digital assistant (PDA); a laptop computer; a smart television; and other suitable devices, (see Alcantara: Para. 0045- 0055, 0083-0095, 0101, 0131 and FIG. 9). This reads on the claim concept of wherein the search results are used to generate a second search request from the mobile device, the second search request comprising one or more images from the search results).
Regarding dependent claim(s) 11, Hodge disclose the method as in claim 10. However, Hodge does not appear to specifically disclose wherein the search request further comprises one or more facets, and wherein the search results further comprise the results of an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises one or more facets, and wherein the search results further comprise the results of an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range (Alcantara discloses searching the one or more video recordings from which are selected the object-of interest search results for a different type or number of facets than were searched in the search for the facet (it sends a request to the server system). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras {e.g. the appearance of the face and body). The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0060-0070, 0075-0100, 0101-0120). This reads on the claim concepts of wherein the search request further comprises one or more facets, and wherein the search results further comprise the results of an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video cameras of Hodge in order to have incorporated the facets, as disclosed by Alcantara, since these systems are directed to a video surveillance system may include many cameras, each of which records video. The total amount of video recorded by those cameras, much of which is typically recorded concurrently, makes relying upon manual location and tracking of an object-of interest appearing in the recorded video inefficient. Intelligent processing and playback of video, and in particular automated search functionality, may accordingly be used to increase the efficiency with which an object-of-interest can be identified using a video surveillance system. Surveillance cameras put in public places like a crossroad, malls, and parking lots provide excellent surveillance solutions both in preventing and deterring crimes. Reduce crime rates in public areas, it's likely for an individual to commit a crime when they know there is a surveillance camera that could catch them in the act. Moreover, in case of any suspicion of a crime occurrence at a given place, the area can be cleared as a precaution. Surveillance cameras are very efficient since you can easily access the camera feed on the internet or even on your smartphone. The object-of-interest may be a person, and the type of facet may comprise age, gender, a type of clothing, a color of clothing, a pattern displayed on clothing, a hair color, a footwear color, or clothing accessories. Incorporating the teaching of Alcantara into Hodge would produce a facet search include receiving facet search commencement user input indicating that a search for a facet is to commence; in response to the facet search commencement user input, searching one or more video recordings for the facet; and displaying, on a display, facet image search results depicting the facet, wherein the facet image search results are selected from the one or more video recordings, as disclosed by Alcantara, (see Abstract). 
Regarding dependent claim(s) 12, Hodge disclose the method as in claim 10. However, Hodge does not appear to specifically disclose wherein the search request further comprises an image, and wherein the search results further comprise the results of an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises an image, and wherein the search results further comprise the results of an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range (Alcantara discloses the processor 112 proceeds to block 910 where it sends a request to the server system 108 to process the search commencement user input in the form, for example, of a remote procedure call. The system 108 generates and outputs to the user who requested the search a single, final set of facet image search results based on those intermediate results. The image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras (e.g. the appearance of the face and body). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0045-0055, 0060-0070, 0075- 0100, 0101-0120, 0131 and FIG. 9). This reads on the claim concepts of wherein the search request further comprises an image, and wherein the search results further comprise the results of an appearance search for the image within the video recorded by the one or more cameras of the plurality of video cameras within the time range).
Regarding dependent claim(s) 16, Hodge disclose the system as in claim 15. However, Hodge does not appear to specifically disclose wherein the search request further comprises one or more facets, and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results comprise the results of the appearance search from the one or more video cameras.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises one or more facets, and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range (Alcantara discloses these computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine (instructions, which executed via the processor). Searching the one or more video recordings from which are selected the object-of interest search results for a different type or number of facets than were searched in the search for the facet (it sends a request to the server system). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0045-0055, 0075-0100 and 0101-0120). This reads on the claim concepts of wherein the search request further comprises one or more facets, and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the one or more facets within the video recorded by the one or more cameras of the plurality of video cameras within the time range); and
wherein the search results comprise the results of the appearance search from the one or more video cameras (Alcantara discloses the image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras (e.g. the appearance of the face and body), (see Alcantara: Para. 0060-0070 and 0078-0100). This reads on the claim concepts of wherein the search results comprise the results of the appearance search from the one or more video cameras). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video cameras of Hodge in order to have incorporated the facets, as disclosed by Alcantara, since these systems are directed to a video surveillance system may include many cameras, each of which records video. The total amount of video recorded by those cameras, much of which is typically recorded concurrently, makes relying upon manual location and tracking of an object-of interest appearing in the recorded video inefficient. Intelligent processing and playback of video, and in particular automated search functionality, may accordingly be used to increase the efficiency with which an object-of-interest can be identified using a video surveillance system. Surveillance cameras put in public places like a crossroad, malls, and parking lots provide excellent surveillance solutions both in preventing and deterring crimes. Reduce crime rates in public areas, it's likely for an individual to commit a crime when they know there is a surveillance camera that could catch them in the act. Moreover, in case of any suspicion of a crime occurrence at a given place, the area can be cleared as a precaution. Surveillance cameras are very efficient since you can easily access the camera feed on the internet or even on your smartphone. The object-of-interest may be a person, and the type of facet may comprise age, gender, a type of clothing, a color of clothing, a pattern displayed on clothing, a hair color, a footwear color, or clothing accessories. Incorporating the teaching of Alcantara into Hodge would produce a facet search include receiving facet search commencement user input indicating that a search for a facet is to commence; in response to the facet search commencement user input, searching one or more video recordings for the facet; and displaying, on a display, facet image search results depicting the facet, wherein the facet image search results are selected from the one or more video recordings, as disclosed by Alcantara, (see Abstract).
Regarding dependent claim(s) 17, Hodge disclose the system as in claim 15. However, Hodge does not appear to specifically disclose wherein the search request further comprises an image and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the image within video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results further comprise the results of the appearance search from the one or more video cameras.
In the same field of endeavor, Alcantara discloses wherein the search request further comprises an image and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the image within video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results further comprise the results of the appearance search from the one or more video cameras (Alcantara discloses these computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine (instructions, which executed via the processor). The processor 112 proceeds to block 910 where it sends a request to the server system 108 to process the search commencement user input in the form, for example, of a remote procedure call. The system 108 generates and outputs to the user who requested the search a single, final set of facet image search results based on those intermediate results. The image search results 408 by searching the collection of video recordings for the person of-interest captured by the cameras (e.g. the appearance of the face and body). For example, when the facet is hair color, the facet descriptor may be "hair color" and the facet tag may be "brown" or another color drawn from a list of colors. Similarly, when the facet is a type of clothing, the facet descriptor may be "clothing type" and the facet tag may be 'jacket" or another clothing type drawn from a list of clothing types. The system 108 displays, on the display, facet image search results depicting the facets, with the facet image search results being selected from the one or more video recordings that were searched (captured by the cameras and on the timeline), (see Alcantara: Para. 0045-0055, 0060-0070, 0075-0100, 0101-0120, 0131 and FIG. 9). This reads on the claim concepts of wherein the search request further comprises an image and wherein the program instructions that when executed by the processor cause the processor to further perform: conducting an appearance search for the image within video recorded by the one or more cameras of the plurality of video cameras within the time range; and wherein the search results further comprise the results of the appearance search from the one or more video cameras).
Regarding dependent claim(s) 20, Hodge disclose the system as in claim 15. However, Hodge does not appear to specifically disclose wherein the mobile device is a smart phone.
In the same field of endeavor, Alcantara discloses wherein the mobile device is a smart phone (Alcantara discloses a handheld device such as, for example, a tablet, a phablet, a smart phone or a personal digital assistant (PDA); a laptop computer; a smart television; and other suitable devices, (see Alcantara: Para. 0048). This reads on the claim concept of wherein the mobile device is a smart phone).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (US 2018/0218582 A1, hereinafter Hodge), in view of Alcantara et al. (US 2019/0294631 A1, hereinafter Alcantara) and in view of Renkis (US 9,516,281 B1, hereinafter Renkis).
Regarding dependent claim(s) 6, the combination of Hodge and Alcantara discloses the method as in claim 4. However, the combination of Hodge and Alcantara do not appear to specifically disclose wherein the image is taken by the mobile device. 
In the same field of endeavor, Renkis discloses wherein the image is taken by the mobile device (Renkis discloses the proliferation of wireless, mobile devices having image and video functions is widespread and use of these device-functions continues to increase (surveillance or security system). This camera status and information may be viewable on a remote screen that is in wireless communication with the device(s), for example on a handheld electronic device such as a mobile phone or PDA (capture and share or transmit video and/or images), (see Renkis: Col. 12 lines 1-67, Col. 16 lines 1-67 and Col. 18 lines 1-67). This reads on the claim concepts of wherein the image is taken by the mobile device). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video cameras including facets of Hodge and Alcantara in order to have incorporated the mobile device capturing images, as disclosed by Renkis, since these systems are directed to mobile devices for security surveillance, as well as to analyze image and video content for surveillance purposes. While the prior art discloses individual aspects as the present invention, very few, if any, teach the ability to authenticate and analyze captured inputs from un-registered user-devices. surveillance or security system that allows for uploading of these captured inputs, authentication of such inputs, and cloud-based analysis of the inputs in order to provide real or near real-time surveillance of a target environment. Network Video Recorder, a physical device that processes and stores video signals from a security camera. When video is recorded, an IP camera converts footage into a digital file that is sent to the database over a local IP network. An IP camera can process the video and audio data through a Wi-Fi network. Cloud surveillance is the remote storage of video recordings on the Internet. A cloud-based surveillance camera records a video, the footage is converted to a file and sent to a storage host on the Internet. This host is typically a webpage that requires the user to use a unique login. Once logged in, users have access to all recorded videos/images and can also control the cameras remotely with mobile. Incorporating the teaching of Renkis into Hodge and Alcantara would produce a cloud-based surveillance for a target surveillance area are disclosed. At least two input capture devices and at least one user device are communicatively connected to a cloud-based analytics platform. At least one input capture device is a mobile device with visual sensors, as disclosed by Renkis, (see Abstract). 
Regarding dependent claim(s) 7, the combination of Hodge and Alcantara discloses the method as in claim 4. However, the combination of Hodge and Alcantara do not appear to specifically disclose wherein the image was transmitted to the mobile device from an image source.
In the same field of endeavor, Renkis discloses wherein the image was transmitted to the mobile device from an image source (Renkis discloses the proliferation of wireless, mobile devices having image and video functions is widespread and use of these device-functions continues to increase (surveillance or security system). This camera status and information may be viewable on a remote screen that is in wireless communication with the device(s), for example on a handheld electronic device such as a mobile phone or PDA (capture and share or transmit video and/or images) Owners/users with the cloud-based surveillance system, a user device having a display with a user interface, the cloud-based analytics platform (source) being operable to transmit and receive information with the ICDs, the ICDs having at least one visual sensor and at least one input component for detecting and recording inputs (image). (see Renkis: Col. 12 lines 1-67, Col. 15 lines 1- 67, Col. 16 lines 1-67, Col. 18 lines 1-67 and Col. 23 lines 1-67). This reads on the claim concepts of wherein the image was transmitted to the mobile device from an image source).
Claims 8-9, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al. (US 2018/0218582 A1, hereinafter Hodge) in view of Hazzani (US 2011/0069173 A1, hereinafter Hazzani).
Regarding dependent claim(s) 8, Hodge discloses the method as in claim 1. However, Hodge does not appear to specifically disclose wherein the geographic location is determined using a global navigation satellite system (GNSS) on the mobile device.
In the same field of endeavor, Hazzani discloses wherein the geographic location is determined using a global navigation satellite system (GNSS) on the mobile device (Hazzani discloses Mobile communication networks deploy various techniques for measuring the geographical locations of wireless communication terminals. for example, techniques that use Global Navigation Satellite Systems (GNSS) such as GPS or GALILEO. The location tracking techniques may be passive or active, (see Hazzani: Para. 0028-0035). This reads on the claim concepts of wherein the geographic location is determined using a global navigation satellite system (GNSS) on the mobile device).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the video cameras of Hodge in order to have incorporated the GNSS, as disclosed by Hazzani, since these systems are directed to video surveillance systems are deployed and operated in various applications, such as airport security, crime prevention and access control. In a typical video surveillance application, multiple video cameras acquire video footage, which is viewed and/or recorded at a monitoring center. Mobile communication networks deploy various techniques for measuring the geographical locations of wireless communication terminals. Such techniques are used, for example, for providing Location Based Services (LBS) and emergency services in cellular networks. Some location tracking techniques are based on passive probing of network events generated by the wireless terminals. Other techniques are active, i.e., proactively request the network or the terminal to provide location information. Global Navigation Satellite Systems (GNSS) include constellations of Earth-orbiting satellites that broadcast their locations in space and time, of networks of ground control stations, and of receivers that calculate ground positions by trilateration. Global Navigation Satellite System refers to a constellation of satellites providing signals from space that transmit positioning and timing data to GNSS receivers. The receivers then use this data to determine location. A simplified version is that satellites transmit signals that report where they are at what time, with that information being used to determine where you are in the world. The control segment is a network of master control, data uploading and monitoring stations located around the world. Incorporating the teaching of Hazzani into Hodge would produce systems and methods for receiving video images from a plurality of video cameras having respective fields of view that cover a geographical region, as disclosed by Hazzani, (see Abstract).
Regarding dependent claim(s) 9, the combination of Hodge and Hazzani discloses the method as in claim 8. However, Hodge does not appear to specifically disclose wherein the GNSS is a global positioning system (GPS).
In the same field of endeavor, Hazzani discloses wherein the GNSS is a global positioning system (GPS) (Hazzani discloses Terminal-based techniques may comprise, for example, techniques that use Global Navigation Satellite Systems (GNSS) such as GPS or GALILEO, (see Hazzani: Para. 0028-0035). This reads on the claim concepts of wherein the GNSS is a global positioning system (GPS).
Regarding claim 13, (drawn method): claim 13 is method claim respectively that correspond to method of claim 8. Therefore, 13 is rejected for at least the same reasons as the method 8.    
Regarding claim 14, (drawn method): claim 14 is method claim respectively that correspond to method of claim 9. Therefore, 14 is rejected for at least the same reasons as the method 9. 
Regarding claim 18, (drawn system): claim 18 is system claim respectively that correspond to method of claim 8. Therefore, 18 is rejected for at least the same reasons as the method 8.
Regarding claim 19, (drawn system): claim 19 is system claim respectively that correspond to method of claim 9. Therefore, 19 is rejected for at least the same reasons as the method 9.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                             Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164                 

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164